Citation Nr: 1114284	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  97-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, April 1968 to November 1970, and April 1971 to March 1974, including service in the Republic of Vietnam from December 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  In September 2003, the Veteran and his wife testified before a Decision Review Officer (DRO).  

When this case was initially before the Board in April 2005, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in a November 2007 memorandum decision, vacated the Board's decision to deny service connection for PTSD and remanded the case to the Board for action consistent with the memorandum decision.  Subsequently, when this case was again before the Board in July 2008, it was remanded for further development.  Following such development, in March 2009, the Board again denied entitlement to service connection for PTSD.  The Veteran then appealed the March 2009 decision to the Court, which, in a March 2010 order, granted the parties' joint motion for remand, vacating the Board's March 2009 decision and remanding the case for compliance with the terms of the joint motion.

At the outset, the Board acknowledges that, following the most recent supplemental statement of the case (SSOC), which was issued in November 2008, additional VA psychiatric treatment records dated from July 2008 to January 2011, a January 2011 letter from the Veteran's VA doctor regarding his PTSD, and additional statements from the Veteran in support of his claim, have been associated with the claims file.  Significantly, however, in March 2011, the Veteran submitted a waiver of RO consideration of this evidence.  Accordingly, a remand to the RO for consideration of this evidence is not necessary.  See 38 C.F.R. § 20.1304(c).  

The issues of whether new and material evidence has been submitted to a reopen a claim of entitlement to service connection for hypertension, including as secondary to exposure to herbicides, and entitlement to service connection for hepatitis, including as secondary to exposure to herbicides, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's August 2003 statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

PTSD had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

The Veteran contends that he has PTSD as a result of incidents that occurred during military service in Vietnam.  See Veteran's statements dated in December 1996, January 1999, May 2002, December 2002, September 2008, and January 2011; September 2003 DRO hearing transcript; and September 2008 stressor statement.  Specifically, he has reported that he feared for his life upon arrival in Vietnam in December 1969 when the C-130 airplane that he was a passenger on came under attack and had to circle for 20 minutes to an hour before landing; that he saw a fellow soldier killed during a rocket attack on a latrine in November 1970; that between October and December 1970, he saw the dead body of another soldier who had been working as a switchboard operator immediately after he had committed suicide; and that he feared for his life during numerous mortar and rocket attacks on his unit/battalion while they were performing perimeter guard duties in Cu Chi.  See September 2003 DRO hearing transcript and Veteran's statements dated in January 1999, May 2002, December 2002, September 2008, and January 2011.  Additionally, the Veteran has reported that, while in Vietnam, he learned of three fellow soldiers that were killed in a helicopter crash in November/December 1970 when a helicopter that he was initially scheduled to be on was shot down in Cu Chi.  See January 1999 statement.  In regard to the helicopter crash, the Veteran has reported that one of the soldiers that was killed had taken his place on the flight at the last minute.  See January 1999 statement.  

The Veteran's DD-214 confirms that the Veteran served in Vietnam from January 1969 to January 1970 and reflects that his military occupational specialty (MOS) was as a truck vehicle mechanic and automobile mechanic.  Additionally, as noted above, his DD-214 and personnel records show that he served in Vietnam from December 1969 to November 1970, and that he received the Army Commendation Medal, National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, and the Bronze Star.  Additionally, a USASCRUR response dated in March 2003 confirms that a soldier who was assigned to the same Signal Battalion (i.e., the 125th Signal Battalion) as the Veteran died a "non-hostile death" by shooting himself in the head in August 1970 at the Cu Chi Base Camp.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  In this case, the evidence shows that the Veteran feared for his life following the death of several members in his unit/battalion, who were killed during hostile military activity in Vietnam, and during rocket/mortar attacks by the enemy.  As such, the amended 38 C.F.R. § 3.304(f)(3) apply to this case.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107.  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

The Veteran's service treatment records are devoid of evidence of treatment for a psychiatric disorder, and at the time of his separation examinations in November 1967, November 1970, and January 1974, the Veteran was found to be normal psychiatrically on examination.  

Post-service, the record reflects that the Veteran began receiving VA psychiatric treatment in April 1996 and was initially diagnosed with PTSD during treatment in June 1996.  The Veteran has since continued to receive fairly consistent VA psychiatric treatment, including individual therapy, group therapy, and inpatient treatment for his PTSD and feelings of depression and anxiety.  See VA treatment records dated from April 2006 to January 2011.  

Because the Veteran has provided competent reports of several stressful incidents that occurred during his military service in Vietnam, and because it is undisputed that the Veteran has since been diagnosed with PTSD, the Board will focus on the evidence that relates to whether his PTSD is related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In August 2001, the Veteran was afforded a VA psychiatric examination, and after taking a verbal history from the Veteran regarding his in-service experiences, the August 2001 VA examiner diagnosed the Veteran with PTSD, noting that the Veteran experienced constant psychosocial/environment reminders of his time in Vietnam.  Moreover, in providing this diagnosis, the examiner specifically noted the Veteran's reports that, during service, he saw a friend of his killed by incoming rounds; found a friend of his that worked as a switchboard operator after he had committed suicide; and had survivor guilt for having survived Vietnam.  

Similarly, in a November 2002 letter, after taking a verbal history from the Veteran regarding his experiences during service, a Licensed Social Worker (LCSW) at the Vet Center diagnosed the Veteran with PTSD, which she related to his in-service combat stressors.  Specifically, the LCSW noted that, during service, the Veteran saw friends killed and wounded, and witnessed fire attacks by the enemy.  Moreover, the LCSW reported that the Veteran's symptoms had persisted for more than 30 years (i.e., since the 1960s and 1970s). 

Additionally, in January 2005, the November 2002 LCSW from the Vet Center reported that the Veteran had delayed onset, chronic, severe PTSD, for which he had been receiving treatment since 2002.  Further, the LCSW reported that the traumas that the Veteran experienced during combat in Vietnam led to the subsequent development of PTSD, causing him to be emotionally numb and isolative since his return from Vietnam.  

Thereafter, in October 2008, the Veteran was provided another VA psychiatric examination.  At that time, the Veteran reported that his unit had come under mortar attack every few months, and that he witnessed the deaths of fellow soldiers, including seeing a friend blown up on one occasion.  Moreover, at his examination, the Veteran stated that, during service, he had experienced intense fear, feelings of helplessness, and feelings of horror.  After discussing the Veteran's pertinent history and the results of his examination, the examiner diagnosed the Veteran with PTSD.  The examiner then went on to provide the opinion that the Veteran's PTSD was caused by, or the result of his combat exposure in Vietnam.  In support of this opinion, the examiner noted that the Veteran had no significant post-military stressors, and that combat exposure is a documented factor in the subsequent development of PTSD.  

Finally, in a September 2008 letter, the Readjustment Counseling Team leader at the Vet Center reported that the Veteran had been diagnosed with PTSD and that this condition had required outpatient treatment via group therapy.  Further, the team leader reported that the Veteran's exposure to war trauma had led to multiple emotional/psychological  behavioral problems, including sleep disturbances, hypervigilance, anger management problems, numbing, and isolation.  

After a careful review of all of the evidence of record, the Board finds that the Veteran suffers from PTSD and that this condition is related to his experiences during service.  In making this determination, the Board notes that the Veteran is competent to report that he feared for his life upon arrival in Vietnam when the C-130 airplane that he was a passenger on came under attack; that he saw the dead body of another soldier immediately after he committed suicide; that he saw a fellow soldier killed during a rocket attack on a latrine; that he feared for his life during numerous mortar and rocket attacks on his unit/battalion in Cu Chi; that he experienced feelings of intense fear, helplessness, and horror that he too would be injured and/or die during his service in Vietnam; and that he now experiences survivor guilt.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board notes that the Veteran's in-service fears, feelings, and experiences are within his realm of personal knowledge.  Similarly, it is within the Veteran's realm of personal knowledge whether he has continued to have recurrent intrusive thoughts/nightmares regarding his in-service experiences, as well as feelings of depression, anxiety, and survivor guilt since service.       

The Veteran also competently reports that, upon arrival in Vietnam, he was on a C-130 that came under enemy fire; that he saw a fellow soldier immediately after he had committed suicide; that he saw a fellow soldier killed during a mortar/rocket attack; that his unit/battalion came under frequent mortar/rocket fire while stationed in Cu Chi; that he learned of several fellow soldiers that had been killed in a helicopter crash; and that he has experienced a continuity of symptomatology since service, including feelings of depression and anxiety.  The Board notes that the Veteran's records are internally consistent, as evidenced by his VA treatment records, his statements, the September 2003 DRO hearing transcript, and the August 2001 and October 2008 VA examination reports.  The Board further finds that it is facially plausible that several men in the Veteran's unit/battalion were killed during service in Vietnam as described by the Veteran, which resulted in his in-service symptomatology (i.e., feelings of intense fear, helplessness, and horror) and his subsequent treatment for PTSD, depression, and anxiety following separation from service.  As such, the Board finds that his statements are credible and probative and add weight to the overall claim.  Moreover, the Board finds that the fact that, in March 2003, the USASCRUR confirmed that a soldier in the Veteran's Battalion shot himself in the head in August 1970 at the Cu Chi Base Camp adds additional weight to the credibility of his statements. 

Further, the Board reiterates that, pursuant to the amended regulations governing service connection for PTSD, where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service," if a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

Here, after collecting a complete history of his pertinent military history, as outlined above, both the August 2001 and October 2008 VA examiners attributed the Veteran's currently diagnosed PTSD to his Vietnam War experiences.  Further, the Board finds that the Veteran's statements regarding the occurrence of his in-service stressors are consistent with the circumstances of his service as evidenced by the record, and that there is no clear and convincing evidence to the contrary.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 38 C.F.R. § 3.304(f)(3).  As such, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3).  Moreover, the Board finds the November 2002 and January 2005 opinions of the Vet Center LCSW, the September 2008 opinion of the Vet Center Readjustment Counseling Team leader, and the opinions of the August 2001 and October 2008 VA examiners that the Veteran's PTSD is related to his experiences during his Vietnam service to be probative as to the etiology of his PTSD.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  In this case, because there is a medical diagnosis of PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of these stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


